States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURE RESEARCH SERVICE,
Beltsville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0918
Issued: August 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 17, 2015 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) nonmerit decision dated February 12, 2015. Because more
than 180 days has elapsed between the last merit decision dated February 3, 2014 and the filing
of this appeal on March 17, 2015, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2 and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

FACTUAL HISTORY
Appellant, a 50-year-old temporary tractor operator, injured his lower back on April 12,
1991 when he jumped from a tractor. He filed a claim for traumatic injury (Form CA-1) on
April 15, 1991, which OWCP accepted for lumbar sprain with radiculopathy.
In a report dated May 20, 1991, it was indicated that appellant underwent a magnetic
resonance imaging (MRI) scan of the lumbar spine, the results of which showed that he had
degenerative disc disease at L3-4, L4-5, and L5-S1.
Appellant has not worked since September 19, 1991. OWCP commenced payment of
compensation for temporary total disability and placed him on the periodic rolls effective
September 19, 1991.
In a letter to OWCP dated July 28, 1999, appellant requested that his claim be expanded
to include neck, left shoulder, left hand, left knee, and left leg conditions.
In a report dated August 12, 1999, Dr. Robert S. Viener, a Board-certified orthopedic
surgeon, stated that appellant underwent an MRI scan for his neck and shoulder, in addition to
electromyogram (EMG) and nerve conduction velocity (NCV) studies of the upper and lower
extremities. He advised that the results of these diagnostic tests were consistent with
degenerative change at multiple levels of the cervical spine in addition to rotator cuff tear in his
left shoulder. The EMG study was consistent with carpal tunnel syndrome on the left and
possible tarsal tunnel syndrome on the left. Dr. Viener recommended that appellant undergo left
carpal tunnel release surgery and epidural injections to his lower back.
To determine whether appellant was still disabled and still had residuals from his
accepted condition, OWCP referred him to Dr. John B. Cohen, a Board-certified orthopedic
surgeon for a second opinion examination. In an August 27, 1999 report, Dr. Cohen stated that
appellant’s degenerative lumbar disc disease, as shown by MRI scan, was not causally related to
the April 12, 1991 work injury. He opined that appellant could work light-duty full time in
regard to his left shoulder rotator cuff condition. Dr. Cohen stated that appellant’s claimed
cervical spine, carpal tunnel, left tarsal tunnel, and left shoulder conditions were not medically
related to the April 12, 1991 injury.
OWCP found that a conflict existed between the opinions of Drs. Viener and Cohen as to
whether appellant’s claimed conditions were causally related to the April 12, 1991 employment
injury. It referred appellant to Dr. Melinda Gardner, Board-certified in orthopedic surgery, for a
referee medical examination. In a report dated January 12, 2000, Dr. Gardner found that his
claimed conditions of cervical degenerative disc disease, carpal tunnel syndrome, left rotator cuff
tear, and left tarsal tunnel syndrome were not causally related to the April 12, 1991 employment
injury. She opined that appellant could work limited duty for eight hours per day.
By decision dated February 22, 2000, OWCP denied expansion of the claim for the
conditions of cervical spine degenerative changes, left carpal tunnel syndrome, left tarsal tunnel
syndrome, and left rotator cuff tear.

2

In a report dated September 23, 2008, Dr. Viener diagnosed a herniated disc at L5-S1
based on the May 20, 1991 MRI scan. He stated that appellant also had lumbar radiculopathy at
L5 on the left side, in addition to lumbar stenosis. Dr. Viener opined that appellant continued to
be totally disabled secondary to the April 12, 1991 employment injury. He asserted that the
findings from his current examination, x-ray tests and his previous MRI scan and EMG/NCV
tests confirmed his diagnosis and opinion.
To determine whether appellant still had residuals from his accepted April 12, 1991 work
injury and whether his claimed lumbar degenerative disc disease was causally related to the
April 1991 injury, he was referred to Dr. Robert F. Draper, Board-certified in orthopedic surgeon
for a second opinion examination. In a November 16, 2012 report, after stating findings on
examination and reviewing the medical history and the statement of accepted facts, Dr. Draper
concluded that appellant’s lumbar and cervical degenerative disc disease were preexisting and
were not causally related to the April 12, 1991 work injury. He opined that appellant did not
have any additional pathology in the lumbar spine. Dr. Draper advised that appellant sustained a
lumbosacral strain in 1991, which should have lasted six months at most. He asserted that
appellant’s continued lower back problems were not due to the 1991 low back strain, but were
attributable to the degenerative disc disease and spinal stenosis at L3-4, L4-5, and L5-Sl, as
documented in the May 20, 1991 lumbar MRI scan. Dr. Draper opined that the etiology of
appellant’s present conditions was due to his nonwork-related lumbar degenerative disc disease
at multiple levels, and his spinal stenosis. He advised that his accepted conditions of
lumbosacral strain and radiculopathy would not prevent him from working; he would be capable
of returning to work for eight hours per day with restrictions of no lifting more than 20 pounds
occasionally and 10 pounds frequently; no standing for more than two hours; and no sitting for
more than six hours.
On April 22, 2013 OWCP denied expansion of the claim for a left knee condition.
OWCP issued a notice of proposed termination of compensation to appellant on
May 30, 2013. It found that the weight of the medical evidence, as represented by Dr. Draper’s
referral report, established that appellant was no longer disabled due to his accepted April 12,
1991 injury.
By decision dated July 2, 2013, OWCP terminated appellant’s compensation for medical
benefits, finding that Dr. Draper’s referral opinion represented the weight of the medical
evidence.
On July 25, 2013 appellant requested an oral hearing, which was held on
December 9, 2013.
By decision dated February 3, 2014, an OWCP hearing representative affirmed the
July 2, 2013 termination decision.
By letter dated April 13, 2014, appellant requested reconsideration of the February 3,
2014 termination decision.
In an April 16, 2014 report, Dr. Eric G. Dawson, a specialist in orthopedic surgery, stated
that the results of a lumbar MRI scan taken six months previously showed that appellant had
3

lumbar disc protrusion or herniated nucleus pulposus at the L5-S1 paramedian level. He advised
that appellant had multiple signs of osteoarthritic changes at multiples levels, including the discs,
and the facets; the tests showed that he also had spondylolysis and spondylolisthesis.
Dr. Dawson advised that appellant had continuing disc problems at multiple joints, particularly at
the L3-4, L4-5, and L5-S1 levels. He asserted that these findings displayed an accelerated curve
of degenerative changes in the lumbar spine and disc.
By decision dated April 27, 2014, OWCP denied appellant’s request for reconsideration,
finding that it neither raised substantive legal questions, nor included new and relevant evidence
sufficient to require OWCP to review its prior decision.
In a May 9, 2014 report, Dr. Dawson essentially reiterated his previous findings and
conclusions.
By letter dated May 13, 2014, appellant again requested reconsideration. He submitted
reports dated June 5 and July 17, 2014 from Dr. Dawson in which he essentially reiterated his
previous findings and conclusions.
By decision dated September 23, 2014, OWCP denied appellant’s request for
reconsideration, finding that it neither raised substantive legal questions, nor included new and
relevant evidence sufficient to require OWCP to review its prior decision.
By letter dated January 16, 2015, received by OWCP on January 21, 2015 appellant’s
counsel at the time requested reconsideration. He submitted reports dated October 29 and
December 3, 2014, and January 17, 2015 from Dr. Dawson in which he essentially reiterated his
previous findings and conclusions.
In his December 3, 2014 report, Dr. Dawson stated that it had been “essentially proven”
by the MRI scan results and nerve studies that appellant had lumbar disc and nerve impingement.
He noted that there was sufficient concern regarding appellant’s lower back condition that
Dr. Viener scheduled appellant for an MRI scan on May 20, 1991 one month subsequent to his
April 12, 1991 injury, which showed a herniated nucleus pulposus at L5-S1 with possible free
fragment. Dr. Dawson also noted that medical records showed that by 1993 appellant had
sustained a chronic lumbar sprain with lumbar radiculopathy; he opined that this was significant
given that appellant had not sustained any additional lumbar injuries. He concluded that based
on these findings the accepted condition was not correct at the time and his symptoms were
incorrectly attributed to a preexisting, degenerative condition, when in fact they were indicative
of conditions that were much more extensive.
In his January 17, 2015 report, Dr. Dawson reiterated that appellant’s medical reports and
records described his lumbar conditions as a herniated nucleus pulposus and lumbar disc and
nerve impingement with radiculopathy. He advised that although his medical reports and
diagnostic records contemporaneous with appellant’s original 1991 injury were lacking, he
believed that they would have documented that the conditions appellant has today were
“indisputably” the same conditions he sustained in his April 12, 1991 workplace fall.
Dr. Dawson reiterated that appellant sustained a very significant back injury -- more than a strain
or sprain -- the seriousness of which became obvious within a month with the May 20, 1991 MRI

4

scan. He stated that appellant had sustained a mechanical injury of the disc and nerve
impingement which occurred on April 12, 1991 and continues to this day.
By letter dated February 5, 2015, appellant’s counsel stated that he had erred in his
previous letter by referring to the date of May 3, 2012 as the date of OWCP’s proposed notice of
termination and as the date of the decision for which he was requesting reconsideration. Counsel
clarified that he was requesting reconsideration of OWCP’s most recent merit decision, which
was issued on February 3, 2014. He asserted that the request was timely as it was received by
OWCP on January 20, 2015.
By decision dated February 12, 2015, OWCP denied appellant’s request for
reconsideration finding appellant’s request for reconsideration was untimely and failed to
demonstrate clear evidence of error. It stated: “The basis for this decision is that your legal
representative states in his letter dated February 5, 2015 that he is requesting reconsideration …
regarding [the] proposed notice of [termination] dated May 30, 2013.”
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle an
employee to a review of an OWCP decision as a matter of right.2 This section, vesting OWCP
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).3 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.4 The Board has found that the imposition of

1

5 U.S.C. § 8128(a).

2

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989); petition for recon., denied,
41 ECAB 458 (1990).
3

Thus, although it is a matter of discretion on the part of OWCP whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that OWCP erroneously applied or interpreted a point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).
4

Id. at § 10.607(a).

5

this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP granted under 5 U.S.C. § 8128(a).5
ANALYSIS
OWCP improperly determined in this case that appellant failed to file a timely
application for review. The last merit decision in this case was dated February 3, 2014.
Appellant’s request for reconsideration was received by OWCP on January 21, 2015.
In the February 3, 2014 decision, an OWCP hearing representative affirmed OWCP’s
July 2, 2013 termination decision. The appeal rights accompanying that decision advised
appellant that he could request reconsideration with OWCP within one year of the decision, if the
request was received by OWCP within one year of the decision, or file an appeal with the Board
within 180 days. Counsel clearly requested reconsideration in his January 16, 2015 letter,
received on January 21, 2015, but inadvertently referred to OWCP’s initial notice of proposed
termination as the decision for which he was requesting reconsideration in the letter; however, he
clarified in his February 5, 2015 follow-up letter that he was requesting reconsideration of the
February 3, 2014 merit decision of the OWCP hearing representative. As the January 21, 2015
letter was received within one year of that decision, the request therefore cannot be found
untimely pursuant to sections 10.607(a) and 10.606(b)(3) of OWCP’s regulations.6 The clear
evidence of error standard utilized by OWCP in its February 12, 2015 decision is appropriate
only for untimely reconsideration requests.7 The case will be remanded for OWCP to further
review appellant’s January 21, 2015 reconsideration request in accordance with its regulations
and procedures.
CONCLUSION
The Board finds that OWCP erred in finding appellant’s January 21, 2015
reconsideration request untimely filed.

5

See cases cited supra note 2.

6

See 20 C.F.R. § 10.607(b)(3) and supra note 4.

7

See R.M., Docket No. 14-625 (issued July 29, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: August 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

